Luke, J.
1. The court did not err in overruling the defendant’s special plea in abatement. Long v. State (No. 15421), 34 Ga. App. 125.
2. Under the particular facts of the case this court can not hold as a matter of law that the judge abused his discretion in denying the motion to declare a mistrial, based upon alleged improper remarks of the solicitor-general during the trial of the case.
3. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error for any reason assigned.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.

Orrin Roberts, II. H. Chandler, for plaintiff in error.
TF. 0. Dean, solicitor-general, contra.